DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhart (U.S. Patent No. 2,757,942 A)
.
Referring to claim 1: Eberhart discloses an adapter (Figs. 1-5), comprising: a body (14 Fig. 1; Column 1, lines 51-54), wherein the body includes a first portion (FP Fig. 1-A inserted below) having a proximal end (PE-1 Fig. 1-A inserted below), a distal end (DE-1 Fig. 1-A inserted below), an inner surface (IS-1 Fig. 1-A inserted below) and an outer surface (OS-1 Fig. 1-A inserted below), and a second portion (SP Fig. 1-A inserted below) having a proximal end (PE-2 Fig. 1-A inserted below), a distal end (DE-2 Fig. 1-A inserted below), an inner surface (IS-2 Fig. 1-A inserted below) and an outer surface (OS-2 Fig. 1-A inserted below), wherein the first portion (FP Fig. 1-A inserted below) of the body (14 Fig. 1) is adapted for releasable connection with an input of a wet/dry vacuum cleaner, a shop-vac, and/or a dust extractor (shown in Fig. 3; Column 1, lines 15-18), and wherein the second portion (SP Fig. 1-A inserted below) of the body (14 Fig. 1) is adapted for releasable connection (shown connected in Fig. 3; Column 1, lines 15-18; Column 3, lines 6-12) with a plurality of hoses (12 Figs. 1, 3, and 5).



    PNG
    media_image1.png
    592
    1049
    media_image1.png
    Greyscale




Referring to claim 2: Eberhart discloses an adapter (Figs. 1-5), wherein the outer surface (OS-1 Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) is generally annular (shown in Figs. 2 and 5; Column 1, lines 30-32).

Referring to claim 3: Eberhart discloses an adapter (Figs. 1-5), wherein the inner surface (IS-1 Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body is generally annular (shown in Figs. 2 and 5; Column 1, lines 30-32).

Referring to claim 4: Eberhart discloses an adapter (Figs. 1-5), wherein the diameter (seen in Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) decreases (diameter shown smaller nearing DE-1 in Fig. 1-A inserted above) in diameter from the proximal end (PE-1 Fig. 1-A inserted above) to the distal end (DE-1 Fig. 1-A inserted above).

Referring to claim 5: Eberhart discloses an adapter (Figs. 1-5), wherein the outer surface (OS-1 Fig. 1-A inserted above) of the proximal end (PE-1 Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) includes a first stop flange (1SF Fig. 1-A inserted above).

Referring to claim 6: Eberhart discloses an adapter (Figs. 1-5), wherein the outer surface (OS-1 Fig. 1-A inserted above) near the distal end (DE-1 Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) includes a second stop flange (2SF Fig. 1-A inserted above).



Referring to claim 9: Eberhart discloses an adapter (Figs. 1-5), wherein the proximal end (PE-2 Fig. 1-A inserted above) of the outer surface (OS-2 Fig. 1-A inserted above) of the second portion (SP Fig. 1-A inserted above) of the body (14 Fig. 1) is generally annular (shown in Figs. 2 and 5; Column 1, lines 30-32).

Referring to claim 10: Eberhart discloses an adapter (Figs. 1-5), wherein the inner surface (IS-2 Fig. 1-A inserted above) of the second portion (SP Fig. 1-A inserted above) of the body (14 Fig. 1) is generally annular (shown in Figs. 3 and 5; Column 1, lines 30-32).

Referring to claim 12: Eberhart discloses an adapter (Figs. 1-5), wherein a bottom side (located in the inner circumference of the body including the bottom) of the second portion (SP Fig. 1-A inserted above) of the body (14 Fig. 1) further comprises a hose securement bracket (42 Figs. 1 and 3; Column 3, lines 6-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (U.S. Patent No. 2,757,942 A), in view of Rau et al. (U.S. Patent No. 4,964,189 A).

Referring to claim 7: Eberhart discloses an adapter (Figs. 1-5), but is silent on the inner surface near the distal end of the first portion of the body includes a third stop flange.
Rau et al. (U.S. Patent No. 4,964,189 A), in an analogous invention, teaches a similar configuration inner surface (IS-3 Fig. 2-A inserted below) near the similar configuration distal end (DE-3 Fig. 2-A inserted below) of the similar configuration first portion (FP-2 Fig. 2-A inserted below) of the similar configuration body (30 Figs. 2 and 2-A inserted below) includes a stop flange (3SF Fig. 2-A inserted below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of Eberhart with the stop flange of Rau et al. for the purpose of, as it is well known in the art, providing another internal sealing surface which ensures consistent flow free of leaks. 

Referring to claim 8: The combined references of Eberhart and Rau et al. teach an adapter (Figs. 1-5 of Eberhart), wherein the inner surface (IS-2 Fig. 1-A inserted above of Eberhart) of the proximal end (PE-2 Fig. 1-A inserted above of Eberhart) of the second portion (SP Fig. 1-A inserted above of Eberhart) of the body (14 Fig. 1 of Eberhart) includes a fourth stop flange (4SF stopping the inserted hose 12 Fig. 1-A inserted above of Eberhart).

Referring to claim 13: Eberhart discloses an adapter (Figs. 1-5), but is silent on the body of the adapter is fabricated from a metal, a metal alloy, a natural resin, a synthetic resin, a plastic, a composite, wood, and/or combinations thereof.
Rau et al. (U.S. Patent No. 4,964,189 A), in an analogous invention, teaches a similar configuration body (30 Figs. 2 and 2-A inserted below) of the adapter is fabricated (Column 4, lines 16-19) from a metal, a metal alloy, a natural resin, a synthetic resin, a plastic, a composite, wood, and/or combinations thereof.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Eberhart with the material of Rau et al. for the purpose of, as it is well known in the art, having a durable, non-corrosive, and low-cost material that is easily available.  

    PNG
    media_image2.png
    418
    489
    media_image2.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (U.S. Patent No. 2,757,942 A), in view of Zartler (U.S. Patent No. 3,086,270 A).
.
Referring to claim 11: Eberhart discloses an adapter (Figs. 1-5), wherein a 
But is silent on the top side of the second portion of the body further comprises a fastener housing for releasably securing a threaded fastener.
Zartler (U.S. Patent No. 3,086,270 A), in an analogous invention, teaches the top side (shown in Fig. 1) of the similar configuration body (10 Fig. 1) further comprises a fastener housing (14 including 18 Figs. 1-3) for releasably securing (Column 3, lines 58-61) a threaded fastener (16 Figs.1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the body of Eberhart with the threaded fastener of Zartler for the purpose of, as it is well known in the art, having an adjustable screw which constricts about the conduit for a secure connection with the connecting hose (Column 3, lines 16-17 of Zartler). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (U.S. Patent No. 2,757,942 A), in view of Rau et al. (U.S. Patent No. 4,964,189 A) and Zartler (U.S. Patent No. 3,086,270 A).

Referring to claim 14: Eberhart discloses an adapter (Figs. 1-5), comprising a body (14 Fig. 1; Column 1, lines 51-54), wherein the body includes a first portion (FP Fig. 1-A inserted above) having a proximal end (PE-1 Fig. 1-A inserted above), a distal end (DE-1 Fig. 1-A inserted above), an inner surface (IS-1 Fig. 1-A inserted above) and an outer surface (OS-1 Fig. 1-A inserted above), and a second portion (SP Fig. 1-A inserted above) having a proximal end (PE-2 Fig. 1-A inserted above), a distal end (DE-2 Fig. 1-A inserted above), an inner surface (IS-2 Fig. 1-A inserted above) and an outer surface (OS-2 Fig. 1-A inserted above), wherein the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) is adapted for releasable connection with an input of a wet/dry vacuum cleaner, a shop-vac, and/or a dust extractor (shown in Fig. 3; Column 1, lines 15-18), and wherein the second portion (SP Fig. 1-A inserted above) of the body (14 Fig. 1) is adapted for releasable connection (shown connected in Fig. 3; Column 1, lines 15-18; Column 3, lines 6-12)  with a plurality of hoses (12 Figs. 1, 3, and 5); wherein the diameter (seen in Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) decreases (diameter shown smaller nearing DE-1 in Fig. 1-A inserted above) in diameter from the proximal end (PE-1 Fig. 1-A inserted above) to the distal end (DE-1 Fig. 1-A inserted above); wherein the outer surface (OS-1 Fig. 1-A inserted above) of the proximal end (PE-1 Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) includes a first stop flange (1SF Fig. 1-A inserted above); wherein the outer surface (OS-1 Fig. 1-A inserted above) near the distal end (DE-1 Fig. 1-A inserted above) of the first portion (FP Fig. 1-A inserted above) of the body (14 Fig. 1) includes a second stop flange (2SF Fig. 1-A inserted above); wherein the inner surface (IS-2 Fig. 1-A inserted above) of the proximal end (PE-2 Fig. 1-A inserted above) of the second portion (SP Fig. 1-A inserted above) of the body (14 Fig. 1) includes a fourth stop flange (4SF stopping the inserted hose 12 Fig. 1-A inserted above); and wherein a bottom side (located in the inner circumference of the body including the bottom) of the second portion (SP Fig. 1-A inserted above) of the body (14 Fig. 1) comprises a hose securement bracket (42 Figs. 1 and 3; Column 3, lines 6-12).
But is silent on the inner surface near the distal end of the first portion of the body includes a third stop flange; and wherein a top side of the second portion of the body comprises a fastener housing for releasably securing a threaded fastener and a fastener positioned within the fastener housing.
	Rau et al. (U.S. Patent No. 4,964,189 A), in an analogous invention, teaches a similar configuration inner surface (IS-3 Fig. 2-A inserted above) near the similar configuration distal end (DE-3 Fig. 2-A inserted above) of the similar configuration first portion (FP-2 Fig. 2-A inserted above) of the similar configuration body (30 Figs. 2 and 2-A inserted above) includes a stop flange (3SF Fig. 2-A inserted above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of Eberhart with the stop flange of Rau et al. for the purpose of, as it is well known in the art, providing another internal sealing surface which ensures consistent flow free of leaks. 

Zartler (U.S. Patent No. 3,086,270 A), in an analogous invention, teaches the top side (shown in Fig. 1) of the similar configuration body (10 Fig. 1) further comprises a fastener housing (14 including 18 Figs. 1-3) for releasably securing (Column 3, lines 58-61) a threaded fastener (16 Figs.1 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the body of Eberhart with the threaded fastener of Zartler for the purpose of, as it is well known in the art, having an adjustable screw which constricts about the conduit for a secure connection with the connecting hose (Column 3, lines 16-17 of Zartler). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Tomasiak et al. (U.S. Pub. No. 2019/0223671 A1 now U.S. Patent No. 10,702,111 B2), a vacuum attachment for connecting different accessories. 
Stanek et al. (U.S. Pub. No. 2018/0235420 A1 now U.S. Patent No. 10,426,308 B2), an attachment mechanism for vacuum cleaners. 
Brummans et al. (U.S. Patent No. 6,394,504 B1), a fluid coupling device.
Hult et al. (U.S. Patent No. 6,115,881 A), a vacuum adapter for securing a hose. 
DeMarco (U.S. Patent No. 3,905,621 A), a hose coupling for a vacuum unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723